Electronically Filed
                                                     Supreme Court
                                                     SCPW-10-0000228
                                                     06-JAN-2011
                                                     12:01 PM



                       NO. SCPW-10-0000228

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


    TRINA ELLEN KALANIMINOAKA MEI JUNN WEGESEND, Petitioner,

                               vs.

        CLERK OF THE DISTRICT COURT OF THE FIRST CIRCUIT,
                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
                    (CIVIL NO. 1RC10-1-4628)

                               ORDER
     (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.
    and Circuit Judge To#oto#o, assigned by reason of vacancy)

          Upon consideration of petitioner Trina Ellen
Kalaniminoaka Mei Junn Wegesend's petition for a writ of mandamus
and the papers in support, it appears that: (1) the district
court clerk was not obliged to release the rent trust funds to
petitioner inasmuch as the district court's November 8, 2010
order dismissing Civil No. 1RC10-1-4628 for lack of subject
matter jurisdiction did not order the release of the rent trust
funds, but ordered that the matter of the rent trust fund was
"suspended" and that "any issues regarding a Rent Trust Fund
shall be addressed to the Circuit Court;" and (2) petitioner can
either appeal the district court's December 13, 2010 denial of
the ex parte motion for release of the rent trust funds or seek
release of the rent trust funds from the circuit court pursuant
to HRS § 603-21.9(6) (1993). Therefore, petitioner is not
entitled to mandamus relief. See Kema v. Gaddis, 91 Hawai#i 200,
204, 982 P.2d 334, 338 (1999) (A writ of mandamus is an
extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or
obtain the requested action.); In re. Disciplinary Bd. Of the
Hawaii Supreme Court, 91 Hawai#i 363, 368, 984 P.2d 688, 693
(1999) (Mandamus relief is available to compel an official to
perform a duty allegedly owed to an individual only if the
individual’s claim is clear and certain, the official’s duty is
ministerial and so plainly prescribed as to be free from doubt,
and no other remedy is available.). Accordingly,
          IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied.
          DATED: Honolulu, Hawai#i, January 6, 2011.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ James E. Duffy, Jr.

                              /s/ Fa#auuga To#oto#o




                                2